In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             ___________________
                              NO. 09-13-00333-CR
                             ___________________

                    MARKESHIA MARSHALL, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

             On Appeal from the County Court at Law No. 3
                        Jefferson County, Texas
                        Trial Cause No. 292155
__________________________________________________________________
                          MEMORANDUM OPINION

      A jury found appellant Markeshia Marshall guilty of assault, a Class A

misdemeanor. The trial court assessed punishment at ninety days in county jail,

probated for one year, and imposed a $500 fine as a condition of probation.

      Marshall’s appellate counsel filed an Anders brief. See Anders v. California,

386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

Counsel’s brief presents his professional evaluation of the record and concludes

there are no arguable grounds to be advanced in this appeal. Counsel provided

                                        1
Marshall with a copy of this brief. We granted an extension of time for Marshall to

file a pro se brief. Marshall filed a pro se brief raising a number of issues on

appeal.

      The appellate court need not address the merits of issues raised in Anders

briefs or pro se responses. Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005). In these circumstances, we “may determine that the appeal is wholly

frivolous and issue an opinion explaining that [the appellate court] has reviewed

the record and finds no reversible error. Or, [we] may determine that arguable

grounds for appeal exist and remand the cause to the trial court so that new counsel

may be appointed to brief the issues.” Id. (citations omitted).

      We have independently reviewed the clerk’s record and the reporter’s

record, and we agree with Marshall’s appellate counsel that no arguable issues

support an appeal. See id. Therefore, we find it unnecessary to order appointment

of new counsel to re-brief Marshall’s appeal. See id.; compare Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s

judgment. 1

      AFFIRMED.

      1
        Marshall may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.

                                          2
                                              ______________________________
                                                    CHARLES KREGER
                                                          Justice


Submitted on November 4, 2014
Opinion Delivered May 13, 2015
Do Not Publish


Before Kreger, Horton, and Johnson, JJ.




                                          3